Appeal from a judgment of Monroe County Court (Marks, J.), entered December 16, 1998, convicting defendant after a jury trial of, inter alia, burglary in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant made only a general motion to dismiss at the close of the People’s case and thus failed to preserve for our review his contention that his conviction of burglary in the third degree (Penal Law § 140.20) and petit larceny (§ 155.25) is not supported by legally sufficient evidence (see People v Finger, 95 NY2d 894, 895; People v Gray, 86 NY2d 10, 19; People v Smith, 275 AD2d 1017). In any event, that contention lacks merit. There is a valid line of reasoning and permissible inferences that could lead a rational person to the conclusion that defendant knowingly entered the homeowners’ garage unlawfully and stole property (see People v Prober, 298 AD2d 966; People v Bills, 278 AD2d 836, 836-837, lv denied 96 NY2d 780; see generally People v Bleakley, 69 NY2d 490, 495). Present — Pigott, Jr., P.J., Green, Scudder, Kehoe and Lawton, JJ.